Citation Nr: 0712169	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-02 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date for an award of an 
apportionment of the veteran's compensation benefits, prior 
to May 1, 2003.


REPRESENTATION

Appellee represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty for more than 20 years, 
including the period from September 1990 to August 2000.

By letter dated in May 2003, the Regional Office (RO) 
informed the appellant that her claim for an apportionment of 
the veteran's compensation benefits on behalf of their 
daughter had been granted effective May 1, 2003.  The 
appellant submitted a notice of disagreement with the 
effective date of the award.  A timely appeal was filed, and 
the case is before the Board of Veterans' Appeals (Board) for 
appellate consideration.

It is noted that this is a simultaneously contested claim, 
and that, although all the appropriate due process 
requirements have not been met with respect to the veteran 
(see 38 C.F.R. §§ 19.100, 19.101, 19.102 (2006), the Board 
will proceed with adjudication of this claim.  In view of the 
fact that the Board is denying the appellant's claim, no 
prejudice to the veteran will result from the failure to 
comply with due process.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

The Board notes that on her substantive appeal submitted in 
January 2004, the appellant stated that she wanted to testify 
at a hearing at the RO before a Veterans Law Judge.  A travel 
board hearing was scheduled for February 2007, but the 
appellant failed to report for it.


FINDINGS OF FACT

1.  The appellant submitted a claim for an apportionment of 
the veteran's compensation benefits in April 2003.

2.  The appellant was initially awarded an apportionment 
effective May 1, 2003.


CONCLUSION OF LAW

The criteria for an effective date for an award of an 
apportionment of the veteran's compensation benefits, prior 
to May 1, 2003, have not been met.  38 C.F.R. § 3.400(e) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), prescribes VA's duties to notify the claimant 
of the evidence needed to substantiate a claim, of the 
evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence, and it 
also prescribes VA's duties to help a claimant obtain 
relevant evidence, duties collectively referred to as the 
"duty to assist."  

In this case, a VCAA-compliant notice letter pertaining to 
the earlier effective date issue was not sent to the 
appellant.  However, the United States Court of Appeals for 
Veterans Claims has held that a veteran claiming entitlement 
to an earlier effective date is not prejudiced by failure to 
provide him a VCAA notice if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004) (per curium).  Moreover, where, as here, there is no 
dispute as to the facts, and the law is dispositive, failure 
to provide adequate VCAA notice is harmless.  Mason v. 
Principi, 16 Vet. App. 129; see also Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  Thus, the Board concludes that no 
further action is necessary under the VCAA, since all 
evidence needed to adjudicate the claim is of record, and 
there is no reasonable possibility that any further notice 
would assist in substantiating the claim.

The effective date of an award of an apportionment shall be 
in accordance with the facts found on an original claim.  On 
other than original claims, the effective date shall be from 
the first day of the month following the month in which the 
claim for apportionment of the veteran's award is received, 
except that where the payments to him have been interrupted, 
apportionment will be effective the day following the date of 
last payment, if a claim for apportionment is received within 
one year after that date.  38 C.F.R. § 3.400(e).

The appellant submitted a claim for an apportionment of the 
veteran's compensation benefits in April 2003.  

By letter dated in May 2003, the RO advised the appellant 
that she was entitled to receive $188.80 per month, effective 
May 1, 2003, as a special apportionment of the veteran's 
benefits for their daughter.  

A July 2003 letter from the RO to the appellant indicated 
that the apportionment had been terminated effective May 1, 
2003.  By letter dated in December 2003, the RO explained to 
the appellant that the apportionment had originally been 
granted in error, and had been based on a court order she had 
submitted.  The RO stated that the court order to withhold 
funds from the veteran's benefits constituted a garnishment 
and should have been handled through the Regional Counsel.  
In July 2003, the Regional Counsel instructed the finance 
division to withhold money from the veteran's benefits per 
the court order.  This money was sent to the Division of 
Child Support Enforcement to be distributed to her as 
custodian of the veteran's minor child.  

The appellant argues that the veteran had been receiving 
money for their child for some time, and that she never 
received anything.  The fact remains, however, that it was 
not until April 2003 that the appellant submitted a claim for 
an apportionment of the veteran's compensation benefits.  The 
regulation is clear, and there is no basis for the award of 
an apportionment to have been prior to May 1, 2003, the month 
following the receipt of her claim for an apportionment.  
Thus, in the case, the law is dispositive of the claim, and 
it should be denied because of lack of legal entitlement.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date for an award of an apportionment of the 
veteran's compensation benefits prior to May 1, 2003, is 
denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


